Case: 21-10173       Document: 00516079909            Page: 1      Date Filed: 11/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                           November 3, 2021
                                     No. 21-10173
                                                                             Lyle W. Cayce
                                   Summary Calendar                               Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Nicolas Garcia-Lopez,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 4:20-CR-230-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          The Federal Public Defender appointed to represent Nicolas Garcia-
   Lopez moves to withdraw and has filed a brief per Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Garcia-Lopez has not filed a response. We have reviewed counsel’s brief and


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-10173     Document: 00516079909             Page: 2   Date Filed: 11/03/2021




                                      No. 21-10173


   relevant portions of the record.
          We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, the motion to withdraw
   is GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                           2